rick d feller petitioner v commissioner of internal revenue respondent docket no filed date p overstated his prepayment_credits on his federal_income_tax returns in order to claim refunds for through on date r issued two notices of deficiency deter- mining that p was subject_to the fraud_penalty of sec_6663 because his overstated prepayment_credits resulted in underpayments of income_tax pursuant to sec_6664 and sec_1_6664-2 and g example income_tax regs on date r assessed by use of the mathematical error assessment procedures of sec_6213 adjustments related to p’s overstatement of prepayment_credits for through p argues that sec_6501 bars the issuance of the notices of deficiency and sec_1_6664-2 and g example income_tax regs under which over- stated prepayment_credits result in underpayments of income_tax is invalid because it violates the intent of congress in enacting sec_6664 and that he is not subject_to the fraud_penalty we apply the test set forth in 467_us_837 to determine the validity of the regulation under chevron step we find that sec_6664 is ambiguous regarding the definition of underpayment under chevron step we find that the regulation is based on a permissible construction of sec_6664 held p filed false returns with the intent to evade tax within the meaning of sec_6501 therefore the issuance of the deficiency notices was not time barred held further sec_1_6664-2 and g example income_tax regs is valid held further p is subject_to the fraud_penalty pursuant to sec_6663 for each year at issue terry w vincent for petitioner cathy j horner and dennis g driscoll for respondent haines judge rick d feller petitioned the court for redetermination of the following penalties verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports year penalty sec_6663 dollar_figure big_number big_number big_number big_number big_number hereafter the years and will be referred to as the years at issue after conces- sions the issues for decision are whether the issuance of the notice_of_deficiency for each of the years at issue is barred by the expiration of the limitations_period for assess- ment under sec_6501 and whether petitioner’s over- stated prepayment_credits for the years at issue resulted in underpayments of income_tax attributable to fraud pursuant to sec_6663 and sec_6664 in so deciding we must deter- mine the validity of sec_1_6664-2 and g example income_tax regs findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time peti- tioner filed his petition he resided in ohio petitioner’s business petitioner earned a bachelor of science degree in accounting from the university of akron in and received a certified_public_accountant certificate from the state of ohio in in petitioner became a partner in the small accounting firm of skonk feller tuber brown in petitioner and two additional partners of the firm became 100-percent owners of stock in sft health care corp sft sft owned two nursing homes red carpet health care center and southeastern health care center petitioner unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the firm went through several name changes it was originally called tuber shonberg inc then skonk feller tuber and finally skonk feller tuber brown verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner served as president of the nursing homes throughout the years at issue in his capacity as president petitioner visited the nursing homes once or twice a week and oversaw their operations he also was responsible financial reporting and preparation of tax returns associated with the nursing homes and sft for the red carpet health care center forms w-2 for the years at issue petitioner attached to his federal_income_tax returns forms w-2 wage and tax statement reporting actual wages from red carpet health care center of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure with federal withholdings of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and zero respectively petitioner also attached to his federal_income_tax returns for the years at issue fictitious forms w- purportedly issued by red carpet health care center and reporting fictitious wages of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure and fictitious federal withholdings of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively southeastern barnesville health care center forms w-2 for petitioner attached to his federal_income_tax return a form_w-2 issued by southeastern health care center reporting actual wages of dollar_figure and federal with- holding of dollar_figure petitioner also attached to his federal_income_tax return a second fictitious form_w-2 purportedly issued by southeastern health care center reporting ficti- tious wages of dollar_figure and fictitious withholding of dollar_figure for and petitioner attached to his federal_income_tax returns forms w-2 issued by barnesville health care center reporting actual wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure with federal withholdings reported of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner also attached to his federal_income_tax return fictitious forms w-2 purportedly issued by barnesville health care center reporting fictitious wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure with southeastern health care center changed its name to barnesville health care center in verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports fictitious federal withholdings reported of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively other falsifications for each of the years at issue petitioner included with his federal_income_tax return a schedule e supplemental income and loss on which he reported a false amount of partnership losses generated by his accounting firm peti- tioner also included a schedule a itemized_deductions in which he reported an inflated itemized_deduction for state_and_local_income_taxes paid that was based on the fictitious forms w-2 he prepared refund claims for and petitioner claimed refunds of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively criminal case after a civil audit and a criminal investigation criminal proceedings were initiated against petitioner in the u s dis- trict court for the northern district of ohio on date petitioner pleaded guilty to willfully making and submitting a false tax_return for in violation of sec_7206 in his plea agreement petitioner admitted that he filed deliberately falsified personal tax returns for each of the years at issue he also admitted that for each of the years at issue he claimed a false income_tax refund when he knew he actually owed income taxes and that he attached to his return a fictitious form_w-2 for each nursing home on date respondent mailed petitioner two notices of deficiency one for and the other for the form 4549-b income_tax examination changes attached to each notice among other things reduced income by the amount of fictitious wages increased income for ficti- tious losses claimed from the partnership and reduced itemized_deductions by the amount of state taxes claimed on the fictitious forms w-2 for each year the corrected tax_liability was less than the tax_shown_on_the_return petitioner filed if claimed prepayment tax_credits were ignored verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner however sec_1_6664-2 and g example income_tax regs requires excess withholding_tax credits to be included in determining an underpayment under sec_6663 accordingly the notices of deficiency determined fraud penalties under sec_6663 based upon underpayments of income_tax pursuant to sec_6664 of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively on date respondent assessed adjustments related to petitioner’s over- statement of withholding_tax credits for each of the years at issue through the mathematical error assessment procedures of sec_6213 and sec_301_6201-1 proced admin regs on date petitioner sought redeterminations asserting that pursuant to sec_6501 the statute_of_limitations applied to bar assessment for each of the years at issue and sec_1_6664-2 and g example income_tax regs including petitioner’s overstated with- holding tax_credits in the calculation of his underpayments is invalid i period of limitations on assessment opinion petitioner argues that the issuance of the notices of defi- ciency was barred by sec_6501 sec_6501 pro- vides the general_rule that the amount of any_tax imposed must be assessed within years after the return is filed an exception to the 3-year rule is provided in sec_6501 false return -in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time respondent argues that the period of limitations in sec_6501 does not apply because petitioner filed false returns with the intent to evade taxes for the years at issue see sec_6501 the burden_of_proof is upon respondent to prove that peti- tioner has filed a false return with the intent to evade tax for each year at issue see sec_7454 rule b because direct evidence of an intent to evade tax is rarely available intent may be proved by circumstantial evidence and reason- verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports able inferences from the facts 92_tc_661 petitioner pleaded guilty to willfully making and submit- ting a false tax_return for in violation of sec_7206 and admitted in his plea agreement that to obtain refunds he falsified personal tax returns for each of the years at issue by attaching to his returns fictitious forms w-2 which over- stated income_tax withheld throughout the years at issue petitioner was licensed as a certified_public_accountant prac- ticing in an accounting firm that prepared income_tax returns for clients he held himself out to the public as sophisticated and knowledgeable in the preparation of tax returns he prepared his own returns and those needed for businesses in which he had invested critically petitioner falsified his own returns and forms w-2 for the businesses in the same manner for consecutive years and stopped only when confronted by the authorities on each of his returns among other things he overstated and falsified partnership losses itemized_deductions for state taxes withheld and federal withholding credits through his conduct he obtained dollar_figure in federal refunds to which he was not entitled over the 6-year period peti- tioner testified that he intended to pay back the refunds he received as soon as he overcame troubles in his personal life but there is no evidence that petitioner at any time made an effort to repay even after his conduct was discovered peti- tioner’s explanation for his behavior is implausible we find that respondent has shown by clear and con- vincing evidence that petitioner filed his returns for the years at issue with the intent to evade tax see 35_fedclaims_214 involving an account- ant and bookkeeper who overstated withholding credits to obtain refunds therefore the 3-year period of limitations under sec_6501 does not apply for any of the years at issue and respondent was not barred from issuing the notices of deficiency for those years ii sec_6663 and sec_6664 sec_1_6664-2 income_tax regs respondent has established that petitioner intended to evade tax and thus engaged in fraudulent conduct however verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner before there can be an imposition of a fraud_penalty respondent must also prove that the fraud resulted in under- payments of tax required to be shown on the returns sec_6663 sets out the fraud_penalty sec_6663 imposition of penalty -if any part of any under- payment of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the term underpayment is defined in sec_6664 as fol- lows sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that tax imposed was less than the excess of the amount specified in para- graph over the rebates previously made neither paragraph b nor applies in this case sec_1_6664-2 income_tax regs interprets the definition of underpayment in sec_6664 by stating that the tax_shown_on_the_return is reduced by the excess of i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld with respect to a taxable_year before the return is filed for such taxable_year the regulation extends the meaning of underpayment to include a taxpayer’s overstated credits for withholding sec_1_6664-2 example income_tax regs accordingly if a taxpayer overstates prepayment_credits such as the credit for wages withheld the overstatement decreases the amount of tax_shown_on_the_return and increases the underpayment_of_tax 113_tc_99 petitioner contends that sec_1_6664-2 and g example income_tax regs is invalid because the statute which it interprets sec_6664 does not refer to credits for tax withheld and it was not congress’ intent to include with- verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports holding credits in the calculation of an underpayment peti- tioner notes that repealed sec_6653 which previously had imposed the fraud_penalty defined an underpayment with reference to a deficiency as defined in sec_6211 sec_6211 excludes credits for taxes withheld from the cal- culation of a deficiency and consequently such credits did not affect the calculation of an underpayment under repealed sec_6653 therefore petitioner bases his argument in legislative_history that the definition of an underpayment in sec_6664 as in effect for the years at issue was not intended to be substantively different from previous law h rept pincite respondent argues that congress enacted a new penalty regime and significantly reworded the definition of under- payment for income_tax purposes thereby justifying the sec- retary’s clarification of the treatment of overstated prepay- ment credits as a threshold matter both parties agree that the regula- tion was issued under sec_7805 and is applicable to the computation of the underpayments in the instant case accordingly our next step is to determine whether the regu- lation warrants judicial deference iii judicial deference much ink has been spilled on the question of the level of judicial deference to be afforded to regulations see eg berg judicial deference to tax regulations a reconsider- ation in light of national cable swallows holding and other developments tax law the court_of_appeals for the sixth circuit to which any appeal of this case would lie absent a written stipulation to the contrary has held that regulations issued under the general authority of the secretary to promulgate necessary rules with notice and comment procedures are entitled to judicial deference as outlined by the u s supreme court in 467_us_837 see sec_7482 54_tc_742 affd 445_f2d_985 10th cir 601_f3d_431 6th cir 507_f3d_435 6th cir affg 127_tc_139 verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner in chevron the supreme court addressed the cir- cumstances in which the judiciary is to afford an agency discretion to interpret the statutes the agency administers in what is commonly referred to as the two-step chevron analysis the supreme court stated when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the ques- tion whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute id pincite fn refs omitted chevron step requires us to determine whether the statute clearly expresses the intent of congress if the statute is silent or ambiguous with respect to the specific issue before the court chevron step requires us to determine whether the regulation is based on a permissible construction of the statute t he cardinal rule is that a statute is to be read as a whole since the meaning of statutory language plain or not depends on context 502_us_215 sec_6663 and sec_6664 impose a fraud_penalty when taxpayers with intent to evade underpay the income_tax shown on their returns we will examine the lan- guage and history of those sections to determine what the term underpayment means in the context of a fraud statute the examination requires us to analyze the defini- tions of a deficiency and of an underpayment and their interrelationship if any in interpreting sec_6663 and sec_6664 we must consider whether an underpayment can exist without a deficiency the definition of a deficiency in sec_6211 as it relates to income_tax has remained essentially unchanged since the codification of the internal revenue laws the sec_6211 definition of a deficiency a in general -for purposes of this title the term deficiency means the amount by continued verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports basic formula is to determine the correct_tax and reduce it by the tax reported by the taxpayer the resulting amount is the deficiency in calculating the deficiency estimated_tax payments and withholding credits are ignored sec_6211 the definition of an underpayment for purposes of the civil_fraud penalty remained unchanged from the codifica- tion of the internal_revenue_code until in con- gress repealed sections of the code including sec_6653 that imposed accuracy-related_penalties and replaced them with sec_6662 through omnibus budget reconcili- ation act of publaw_101_239 sec a 103_stat_2395 congress’ primary focus in enacting a new penalty regime was to alleviate taxpayer confusion and the difficul- ties of administration of several different penalties relating to the accuracy of a tax_return h rept supra pincite the house report also stated that the definition of underpayment in sec_6664 was not intended to be substantively different from previous law id pincite repealed sec_6653 provided that if any part of any underpayment as defined in subsection c of tax required to be shown on a return was due to fraud certain penalties applied sec_6653 tied the definition of an under- payment to the definition of a deficiency sec_6653 definition of underpayment -for purposes of this section the term underpayment means- income estate gift and certain excise_taxes -in the case of a tax to which sec_6211 relating to income estate gift and certain which the tax imposed by subtitle a or b exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amount previously assessed or collected without assessment as a deficiency over- the amount of rebates as defined in subsection b made b rules for application of subsection a -for purposes of this section- the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 sec_6653 sec_6659 sec_6659a sec_6660 and sec_6661 omnibus budget reconciliation act of publaw_101_239 sec c 103_stat_2399 sec_6662 was stricken and replaced by a new sec_6662 id sec a 103_stat_2395 the amount of penalty was increased in stages over the years from percent of the under- payment to percent of the underpayment and percent of the interest payable under sec_6601 verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner excise_taxes is applicable a deficiency as defined in that section except that for this purpose the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return deter- mined with regard to any extension of time for such filing the basic formula correct_tax - reported tax under- payment applied and because of the application of sec_6211 estimated payments and withholding credits did not enter into the calculation sec_6663 and sec_6664 replaced repealed sec_6653 for convenience we again set out the pertinent portions of sec_6663 and sec_6664 sec_6663 deals with imposition of the fraud_penalty sec_6663 imposition of penalty -if any part of any under- payment of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the term underpayment is defined in sec_6664 as fol- lows sec_6664 underpayment - for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return the basic formula correct_tax - reported tax under- payment is retained and to that extent the definition of an underpayment is not substantively different from previous law in a case involving a deficiency and fraud in which no excess withholding credits are claimed the calculation of an underpayment is unchanged in that context the terms defi- ciency and underpayment can be used interchangeably however in a fraud case where there is no deficiency but excess withholding credits have been claimed as is the case here or in a fraud case where there is a deficiency and such credits have been claimed the effect of the statutory changes in relation to the amount of any underpayment is unclear from sec_6663 and sec_6664 on their face the definition of an underpayment is no longer tied to the defini- tion of a deficiency under sec_6211 as it had been in sec_6653 and the restrictions in sec_6211 verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports excluding estimated_tax and withholding credits from the cal- culation of a deficiency no longer apply to an underpayment by explicit cross-reference consequently the statutes do not speak expressly to the precise issue whether withholding credits can be taken into account when calculating an under- payment for purposes of sec_6663 and sec_6664 therefore we find under chevron step that for the deter- mination of an underpayment congress seems to have retained the basic formula correct_tax - reported tax underpayment in sec_6664 but has deleted the express cross-reference to the definition of a deficiency in sec_6211 sec_6664 is silent and ambiguous with respect to the issue before us ie congress has not directly addressed the meaning of the term underpayment when a taxpayer has overstated withholding credits the secretary has promulgated sec_1_6664-2 and g example income_tax regs to address the issue under chevron step we must determine whether the regu- lation is based upon a permissible construction of the statute we need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading we would have reached if the question had arisen in a judicial proceeding chevron u s a inc v natural res def council inc u s pincite n rather considerable weight should be accorded to an executive department’s construction of a statutory scheme it is entrusted to administer id pincite the court should not disturb the agency’s action unless it appears from the statute or its legislative_history that it is one that congress would not have sanctioned id pincite on date the federal_register published a notice of proposed rulemaking regarding the accuracy-related pen- alty under sec_6662 the fraud_penalty under sec_6663 and the definitions and rules for purposes of both pen- alties under sec_6664 see notice of proposed rule- making fed reg date the preamble to the proposed_regulations explained that overstated prepayment_credits increase the amount of an underpayment but have no effect on the calculation of a deficiency whether a position with respect to an item has substantial_authority or is disclosed on a return is relevant to the deter- mination of the amount of a deficiency but not to the verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner determination of the amount of an underpayment and the amount of an underpayment is reduced by amounts not shown on the return that have been previously assessed or collected without assessment but the amount of a deficiency is not id pincite commentators on the proposed regulation objected to factoring in overstated prepayment_credits in the calculation of the underpayment the basis of their objection was that the overstated prepayment_credits are not taken into account in computing the amount of a deficiency under sec_6211 a public hearing was held on date the proposed_regulations were adopted and published as final regulations on date t d 1992_1_cb_374 the preamble to the accuracy-related_penalty final regulations rejected the position of the commentators and stated there are differences in the sec_6664 definition of ‘underpayment’ and the sec_6211 definition of ‘defi- ciency’ that warrant taking overstated prepayment_credits into account for purposes of the accuracy-related_penalty id c b pincite for convenience we will again set out the pertinent por- tion of the regulations sec_1_6664-2 income_tax regs interprets the definition of underpayment in sec_6664 by stating that the tax_shown_on_the_return is reduced by the excess of i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld with respect to a taxable_year before the return is filed for such taxable_year petitioner contends that the regulation is inconsistent with congressional intent he stresses the house report which stated that the definition of underpayment in sec_6664 was not intended to be substantively different from previous law h rept supra pincite on the basis of that statement petitioner argues that the defini- tion of an underpayment as contemplated by sec_6664 petitioner cites several cases in support of the proposition that the term underpayment is equivalent to the term deficiency under current law see 125_tc_211 downing v commissioner tcmemo_2005_73 supplementing tcmemo_2003_347 estate of johnson v commissioner tcmemo_2001_182 affd 129_fedappx_597 11th cir each of these cases dealt with a situation in which the taxpayer’s underpayment under sec_6664 also constituted the deficiency under sec_6211 none dealt with the overstatement of prepayment_credits verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports should not be different from what it was under sec_6653 and thus withholding credits should be excluded from the computation of an underpayment we disagree with petitioner’s position neither sec_6664 nor the regulation differs substantively from prior_law the basic formula correct_tax - reported tax under- payment is retained and in cases involving a deficiency in which no excess withholding credits are claimed the calcula- tion of an underpayment for purposes of sec_6664 and its regulations is no different from what it would have been under former sec_6653 if congress had intended the old and the new penalty regimes to be identical in every respect we may infer that it would have equated the term underpayment with defi- ciency and carried forward sec_6653 verbatim into sec_6664 congress did not do so congress has amended sec_6664 on three occasions but has not altered the definition of the term underpayment in response to the regulation see pension_protection_act of publaw_109_280 sec 120_stat_1083 gulf_opportunity_zone act of publaw_109_135 119_stat_2615 american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1577 the secretary has followed congress’ intent to carve out a specialized set of rules for the penalties applicable to the accuracy of a return the application of the regulation is by its terms specifically limited to underpayments for purposes of sec_6662 relating to the accuracy-related_penalty and sec_6663 relating to the fraud_penalty for purposes of income taxes imposed under subtitle a sec_1_6664-2 income_tax regs by fleshing out the mechanics of what fac- tors into the sec_6664 underpayment calculation when a deficiency is not present it promotes fairness in the adminis- tration of the penalties it also facilitates the standardization of the reasonable_cause good_faith exception criteria for the application of all accuracy-related_penalties our examination of whether the regulation is based on a permissible construction of sec_6664 reveals that the sec- one salient change was the omission from the new statute of the parenthetical clause found in sec_6653 under which the tax shown on a late return did not count this created a gap that the secretary has filled by regulations taking account of the tax shown on a qualified_amended_return sec_1_6664-2 and income_tax regs verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner retary reasonably construed the statute through the regula- tion accordingly we hold the regulation to be valid see estate of gerson v commissioner f 3d pincite if the commissioner proves that any portion of an under- payment is due to fraud the entire underpayment will be treated as attributable to fraud for purposes of the penalty under sec_6663 except any portion of the under- payment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud knauss v commis- sioner tcmemo_2005_6 respondent has proved that peti- tioner committed fraud in filing his returns for the years at issue petitioner has not shown that any portion of the underpayment in any year at issue is not attributable to fraud therefore the underpayments for the years at issue are subject in their entirety to fraud penalties sec_6663 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent reviewed by the court colvin cohen wells gale thornton goeke kroupa holmes paris and morrison jj agree with this majority opinion thornton j concurring i agree with the majority opinion and write separately to respond to some of the dis- senters’ concerns judge gustafson contends that sec_1_6664-2 income_tax regs contradicts the plain meaning of sec_6664 by defining the amount shown as the tax by the taxpayer on his return so as to remove excess with- holding credits i respectfully disagree as explained in more detail below the code authorizes the irs to process an assessment to recover or disallow excess withholding credits as an adjustment to the tax_shown_on_the_return on which the credit was claimed consistent with those provisions the regulation permissibly treats the amount shown on the return as reflecting such an adjustment verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports the irs summarily assessed petitioner’s erroneous refunds pursuant to sec_6201 which authorizes assessment of excess overstated withholding credits in generally the same manner as mathematical or clerical errors for sim- plicity math errors if on any return or claim_for_refund of income taxes under subtitle a there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax the amount so overstated which is allowed against the tax_shown_on_the_return or which is allowed as a credit or refund may be assessed by the secretary in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return except that the provisions of sec_6213 relating to abatement of mathematical_or_clerical_error assessments shall not apply with regard to any assessment under this paragraph the contemporaneous legislative_history sheds some light on this provision under this new paragraph refunds caused by erroneous prepayment_credits may be recovered by assessment in the same manner as in the case of a mathematical error on the return for example assume a case in which the tax_shown_on_the_return is dollar_figure the claimed prepayment credit is dollar_figure and refund of dollar_figure is made and that it is later determined that the prepayment_credits should have been only dollar_figure under existing law dollar_figure the tax of dollar_figure as shown on the return less the dollar_figure credit can be immediately assessed as tax_shown_on_the_return which was not paid but the remaining dollar_figure must be recovered by suit in court under the new provision the entire dollar_figure can be assessed and collected h rept 83d cong 2d sess a404 as this history indicates the legislative impetus for sec_6201 was the perceived need to give the irs a means previously lacking of recouping erroneous refunds attrib- utable to overstated withholding credits without having to file suit the legislative solution as effected in sec_6201 was to permit the irs to assess in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return not only the erroneous refund dollar_figure in the above example but also the amount of over- stated withholding credits that the irs had previously allowed against the tax_shown_on_the_return but that had not generated a refund dollar_figure in the example at first blush it may seem paradoxical to speak as does sec_6201 of an overstated withholding credit as being allowed one would not ordinarily think of an overstated amount as being allowed_or_allowable but from the example in the above-quoted legislative_history it seems clear that the withholding credits were allowed only provisionally until the irs later verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner sec_6201 authorizes overstated withholding credits to be assessed and because under sec_6201 the irs’ assessment authority pertains only to taxes it fol- lows that assessment of overstated withholding credits under sec_6201 is properly considered as assessment of additional taxes furthermore because sec_6213 is the only code provision that expressly addresses the process for making assessments arising out of math errors it is reasonable to conclude that sec_6201 in directing that overstated withholding credits may be assessed in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return means in the same manner as described in sec_6213 otherwise this directive would not be meaningful consequently we look to sec_6213 for guidance pursuant to sec_6213 summary_assessment is permitted ie the restrictions applicable to deficiencies are made inapplicable if a math error on a return gives rise to an amount of tax in excess of that shown on the return from this phrase it is clear that the tax_shown_on_the_return is the amount the taxpayer has shown on the return before any adjustment is made to correct the math error ie the amount shown on the return is the amount that reflects the math error because there is no suggestion in the code that the amount of tax_shown_on_the_return should mean different things in different sections the same analysis holds true in determining the impact of a math error on the tax_shown_on_the_return under sec_6211 defining deficiency by reference to the amount of tax_shown_on_the_return and sec_6664 defining under- determined that they were overstated ultimately the overstated withholding credits by virtue of being overstated were not in fact allowed but instead were made subject_to the summary_assessment provisions of sec_6201 similarly although the statute refers to overstatements as being allowed against the tax_shown_on_the_return and hence as judge gustafson notes as being distinct from the tax_shown_on_the_return this phrase merely describes which allowed overstated amounts are made subject_to the operation of sec_6201 the more meaningful consideration is the effect of the statute’s operation upon these amounts as described in more detail infra in permitting these overstated amounts to be assessed in the same manner as math errors appearing upon on the return the effect of sec_6201 is to treat the overstated withholding credits as part of the amount shown erroneously on the return indeed in the example in the legislative_history in order to recoup the dollar_figure erroneous refund in the manner provided in sec_6201 the irs must assess not only the original dollar_figure shown on the return but also the dollar_figure associated with the erroneous refund as an additional_amount of tax verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports payment by reference to the amount of tax_shown_on_the_return furthermore because sec_6201 directs that over- stated withholding credits be assessed in the same manner as math errors it is reasonable to conclude that the same analysis holds true for overstated withholding credits in other words for overstated withholding credits under sec_6201 as for other types of math errors under sec_6213 summary_assessment is permitted if over- stated withholding credits give rise to an amount of tax in excess of that shown on the return sec_6213 as with math errors this means that the amount of tax_shown_on_the_return is the amount shown by the taxpayer that reflects the overstated withholding credits again absent some contrary statutory signal it is reasonable to conclude that this result carries over to sec_6664 where tax_shown_on_the_return is a relevant consideration in short under this statutory framework the amount shown as the tax by the taxpayer on his return under sec_6664 is the amount that reflects reduction for excess withholding credits this is precisely the result achieved by the regulation the legislative_history of sec_6664 indicates that its new in definition of underpayment was not intended to differ substantively from prior_law h rept pincite but in the same sentence this legislative_history states that the new definition was intended to simplify and coordinate diverse underpayment definitions under former law id and in fact the new underpayment definition in sec_6664 differs in various ways from the old under- payment definitions which it replaced of special impor- a prominent example of a contrary statutory signal appears in sec_6211 which ex- pressly excludes withholding credits from the amount shown on the return for purposes of de- termining a deficiency although the old underpayment definition of former sec_6653 in- corporated these provisions by cross-reference this linkage between the sec_6211 deficiency definition and the current sec_6664 definition was broken in as discussed in more detail infra the effect is to increase the amount of the underpayment by the amount of overstated with- holding credits it might be noted that to be evenhanded the regulation conversely permits un- claimed but otherwise allowable withholding credits to reduce the amount of any underpayment see sec_1_6664-3 income_tax regs the new underpayment definition in sec_6664 replaced at least two different under- payment definitions that appeared in these sections of prior_law former sec_6653 per- taining to additions to tax for negligence and fraud for purposes of income estate gift and cer- tain excise_taxes and former sec_6653 pertaining to additions to tax for negligence and verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner tance for present purposes it differs from the former sec_6653 definition by dropping the cross-reference to the sec_6211 deficiency definition with its directive that the tax imposed and the tax_shown_on_the_return should be determined without regard to withholding credits among other things judge gustafson suggests that this striking difference between these two underpayment definitions is of no con- sequence citing the legislative_history of sec_6211 he contends that the phrase determined without regard to was meant merely to clarify that refunds of claimed over- payments of withheld tax should not increase any deficiency he suggests that this clarification was omitted from the sec_6664 underpayment definition merely because sec_6664 defined rebates in such a manner as to elimi- nate the former confusion about refunds making the phrase determined without regard to redundant and unnecessary see gustafson op pp but this analysis fails to take into account the problem of erroneous refunds arising from overstated withholding credits as we have seen congress separately addressed that problem in with the enactment of sec_6201 authorizing the irs to process an assessment to recover or disallow excess withholding credits as an adjustment to the income_tax return on which the credit was claimed the former sec_6653 underpayment definition excluded such amounts from an underpayment only by virtue of the definition’s express linkage to the determined without regard to phrase of sec_6211 the breaking of that linkage in in the new sec_6664 underpayment definition had the consequence of permitting overstated with- holding credits to be factored into an underpayment as pro- vided by the regulation fraud relating to taxes other than as described in sec_6653 of these two former under- payment definitions only the first incorporated by cross-reference the sec_6211 deficiency def- inition with its directive that withholding taxes should be disregarded in determining the tax imposed and the tax_shown_on_the_return under this analysis it might be thought that the phrase determined without regard to was also unnecessary and redundant in sec_6211 since it contains the same definition of rebate as does sec_6664 see sec_6211 sec_6664 flush language but of course interpretations that render statutory language unnecessary or redundant are generally disfavored see 2a sing- er singer sutherland statutory construction sec_46 7th ed for similar reasons i also respectfully disagree with judge wherry’s dissent which depends in large measure on the assumption that the amount shown as the tax by the taxpayer on his continued verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports in the final analysis the amount shown as the tax by the taxpayer on his return is a term of art as is the sec_6664 definition of underpayment of which it is a compo- nent that the meanings of these terms of art may not be immediately plain on their face is attributable in part to the intricate interplay of code provisions but the regulation is based upon a construction of these terms and of the larger statutory framework that is in my view not merely permis- sible but correct for these reasons and the reasons stated in the majority opinion the regulation is valid colvin cohen gale marvel goeke kroupa holmes and haines jj agree with this concurring opinion wherry j dissenting i disagree with the majority to the extent it holds sec_1_6664-2 income_tax regs to be a permissible construction of sec_6664 for many of the reasons judge gustafson articulates in his finely crafted dissent not only is sec_1_6664-2 income_tax regs at variance with the statute it purports to interpret it also ren- ders the totality of the commissioner’s regulatory scheme as set forth in sec_1_6664-2 income_tax regs contradictory and unreasonable i would therefore hold invalid sec_1_6664-2 income_tax regs and certain regulatory examples inextricably linked with it ignoring these provi- sions i find that the remainder of sec_1_6664-2 income return under sec_6664 cannot reflect any reduction for excess withholding credits i also respectfully disagree with certain technical aspects of judge wherry’s analysis particularly his suggestion that overstated withholding credits are properly considered amounts collected without assessment under sec_1_6664-2 income_tax regs which pertains to sec_31 credits which are allowable by definition overstated withholding credits are not allowable and in all likelihood as is true in the case before us the amounts on which they are predicated have never been collected properly construed the regulation does not give rise to the double-count- ing error that concerns judge wherry see wherry op pp sec_1_6664-2 income_tax regs was adopted on date pursuant to t d 2007_1_cb_497 which also removed sec_1_6664-2t temporary income_tax regs fed reg date the latter in turn had replaced the prior final_regulation sec_1 c income_tax regs adopted on date pursuant to t d 1992_1_cb_374 the temporary_regulation issued to modify the rules relating to qualified amended returns contained in the prior final_regulation had retained par c of that regulation unchanged the current version of sec_1_6664-2 income_tax regs adopted on date is identical to the version adopted on date and in effect during the tax years at issue also both parties agree that the regulation is applicable to the computation of the underpayments in the instant case see majority op p see infra note verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner tax regs is sufficiently consistent both with the statute and among its constituent parts to sustain a sec_6663 civil_fraud penalty here i would however impose that pen- alty not on the entire amount by which petitioner overstated his withholding credits but only on the portion of the over- stated withholding credits that he fraudulently claimed and received as a refund i opening the door to withholding credits the majority asserts without explanation that neither paragraph b of sec_6664 relating to amounts col- lected without assessment nor of sec_6664 relating to rebates applies in this case see majority op p the majority thus accepts respondent’s claim that in each of petitioner’s tax years at issue the amount of a sec_6664 rebate was respectively zero in failing to subject this claim to scrutiny the majority has denied itself the opportunity to appreciate the creativity and complexity underlying sec_1_6664-2 income_tax regs this section of the regulations is not mentioned in either petitioner’s or respondent’s briefs but nonetheless constitutes the basis for arriving at respondent’s result under sec_1 c income_tax regs which petitioner challenges and respondent defends siding with respondent the majority accurately observes that the statutes do not speak expressly to the precise issue whether withholding credits can be taken into account when calculating an underpayment for purposes of sec_6663 and sec_6664 see majority op p i suggest that respondent finds the statutory hook for his regulatory innovation not in sec_6664 whose plain meaning as judge gustafson points out could hardly be clearer but instead in sec_6664 a sec_6664 not sec_6664 turns the key sec_6664 replicates the operative language of sec_6211 the parallel provision in the definition of deficiency the amount shown as the tax by the taxpayer on his return in contrast sec_6664 uses words slightly different from those of its deficiency counterpart sec- verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports tion a b whereas sec_6664 specifies amounts not so shown previously assessed or collected with- out assessment sec_6211 refers to amounts previously assessed or collected without assessment as a deficiency emphasis supplied when compared with sec_6211 sec_6664 contains the addi- tional qualifying phrase not so shown before previously assessed but omits the qualifying phrase as a deficiency after the parenthetical or collected without assessment relying on that omission the commissioner has concluded in sec_1_6664-2 income_tax regs that the additional qualifier not so shown in sec_6664 does not apply to the parenthetical or collected without assess- ment in other words the commissioner reads sec_6664 as referring to two different kinds of amounts those not shown on the return that were previously assessed and those that were collected without assess- ment this taxonomy in turn allows the commissioner to define the latter amounts as the amount by which the total of the credits allowable under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and foreign_corporations estimated_tax payments and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer sec_1_6664-2 income_tax regs sec_6664 and its differences with sec_6211 creates an opening through which the commissioner has dragged withholding credits into the equa- tion for calculating an underpayment b withholding credit is amount collected without assess- ment except when i say it is not unfortunately for the commissioner neither the preamble to the proposed or final regulations nor the regulations them- selves clarify why including withholding credits in amounts collected without assessment under sec_6664 sec_3 as evidence consider the preamble to the proposed_regulations which had justified the in- clusion of withholding credits in amounts collected without assessment under sec_6664 even though such credits are excluded under sec_6211 by arguing that the amount of an underpayment is reduced by amounts collected without assessment whereas the amount of a deficiency is not notice of proposed rulemaking fed reg date verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner also requires that we reduce amounts shown as tax under sec_6664 by any overstated withholding credits even worse under the plain meaning of the commissioner’s own regulations in a case where there is no deficiency as defined in sec_6211 a refund of overstated withholding credits would constitute a rebate under sec_6664 consequently the regulations would count this refunded amount twice in calculating an underpayment once by reducing the amount shown as the tax pursuant to sec_1_6664-2 and c income_tax regs and then again as a rebate pursuant to sec_1_6664-2 and e income_tax regs respondent tries to disavow this anomalous effect of his own handiwork respondent’s posttrial brief and sec_1_6664-2 examples and income_tax regs imply that when withholding credits are refunded they cease to be amounts collected without assessment and this cessation somehow has retroactive effect so that the refund does not constitute a rebate within the meaning of sec_6664 reaching this conclusion however requires reversing the laws of space and time the rules of logic and grammar and the force of our own precedent respondent presumably relies on the parenthetical pro- vided such excess has not been refunded or allowed as a credit to the taxpayer in sec_1_6664-2 income_tax regs to conclude that when withholding credits are refunded they no longer constitute amounts collected with- out assessment therefore according to respondent the refund cannot be a rebate under sec_6664 this flies in the face of the obvious implication of the regulatory text itself that until such time as a withholding credit is refunded it remains an amount collected without assess- ment in fact sec_1_6664-2 example income_tax regs suggests as much it should follow that as long as the tax_shown_on_the_return is no less than the tax imposed so that there is no deficiency under sec_6211 any refund of the withholding credit could only have been made on the ground that the tax imposed was less than amounts not so shown previously assessed or collected without assessment sec_1_6664-2 income_tax regs verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports c in a galaxy far far away in which the moment a withholding credit respondent appears to construct a multiverse version of is reality refunded it enters a parallel universe as it were where the refunded amount was never an amount collected without assessment to begin with tax law alas must inhabit our universe where the arrow of time can move in only one direc- tion and cause must precede its effect if a withholding credit is an amount collected without assessment then it must remain so until it is refunded and if the refund when made is made on the ground that the tax imposed is less than the amount of withholding credits then that refund must con- stitute a rebate under sec_6664 respondent’s difficulty lies in the fact that the statutory design envisions any amount collected without assessment as potentially affecting the calculation of an underpayment in two ways negatively under sec_6664 and positively under sec_6664 because respondent has included withholding credits in amounts collected without assessment under sec_6664 his attempt to deny their existence in computing a rebate under sec_6664 is logically irreconcilable grammar and our own precedent also undermine respond- ent’s cause the commissioner’s own words in the regula- tions refer to the amount by which withholding credits and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return pro- sec_6664 establishes the following relationship between underpayment and an amount collected without assessment underpayment equals the amount of tax imposed minus the amount shown as the tax by the taxpayer on his return plus all amounts not so shown previously assessed or collected without assessment minus the amount of rebates made sec_1_6664-2 income_tax regs accurately represents this relationship in the following algebraic expression underpayment w - x y - z where w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment and z the amount of rebates made rearranging the terms yields the following equivalent expression underpayment w z - x y it is easy to see that an increase of dollar_figure in the amount collected without assessment increases y and thereby reduces underpayment by dollar_figure however to the extent that this dollar_figure is refunded on the ground that the tax imposed was less than the excess of x y over the rebates previously made sec_6664 the resulting increase in z will increase underpayment by the same amount verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner vided such excess has not been refunded or allowed as a credit to the taxpayer sec_1_6664-2 income_tax regs emphasis supplied the use of the present perfect tense in the parenthetical dictates that the parenthetical apply at the time that the underpayment is calculated we have long maintained that for purposes of the civil_fraud penalty the base on which the penalty is imposed be determined as of the time when the return is filed and not any later time such as when the notice_of_deficiency is issued see eg 66_tc_54 underpinning such decisions was the rationale that a taxpayer should not after fraudulently understating his tax_liability retain the power to avoid the fraud_penalty by the simple expedient of later paying the remainder of his correct_tax upon discovering his return was under audit id pincite it would surely be perverse to allow respondent’s discretion in handling a refund claim to affect the amount of peti- tioner’s underpayment well after petitioner has filed his return clearly then so long as a taxpayer has no deficiency under sec_6211 the plain meaning of the regulations’ language would cause a refund of a withholding credit to be a rebate under sec_6664 further any refund that this taxpayer obtains by overstating withholding credits would also constitute a sec_6664 rebate since this refund must necessarily have been made on the ground that the tax imposed was less than emphasis supplied the amounts collected without assessment sec_6664 in fact there could exist no other grounds for making this refund a sec_6211 deficiency could arguably cause a rebate under sec_6664 to be smaller by the same amount to see this consider a situation where the amount by which the tax im- posed exceeds the amount shown as the tax by the taxpayer upon his return is dollar_figure this would create a deficiency of dollar_figure under sec_6211 it may be argued that this dollar_figure could not be included in so much of a refund as was made on the ground that the tax imposed was less than the excess of x y as defined supra note over the rebates previously made sec_6664 under this argument any sec_6664 rebate would be reduced by dollar_figure even though a sec_6211 deficiency may result in a smaller rebate under sec_6664 the sec_6664 formula for underpayment would automatically pick up the deficiency to leave the amount of underpayment if any unchanged see supra note for the algebraic formula for com- puting the underpayment see also infra note discussing the converse case where the tax_shown_on_the_return exceeds the tax imposed and infra note deriving the numerical results for such a converse case verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports ii taking the blue pencil to the commissioner’s drafting finally to the case of rick d feller where the notices of deficiency evidence the absence of a sec_6211 defi- ciency in each of the tax years at issue for the reasons dis- cussed above sec_1_6664-2 and e income_tax regs would cause petitioner’s sec_6664 underpayment to include so much of his overstated withholding credits that he claimed and received as a refund however if the challenged regulation sec_1_6664-2 income_tax regs is valid we would consider the overstatement of withholding credits yet again specifically we would adjust the tax_shown_on_the_return by subtracting from it the entire amount of the over- stated withholding credits we would then use this adjusted figure rather than the actual tax_shown_on_the_return to calculate petitioner’s underpayment the refunded portion of the overstated withholding credits would thus be counted one more time this bizarre result is untenable and either sec_1_6664-2 income_tax regs or both sec_1_6664-2 and d income_tax regs must give way it is unclear from the regulations whether the challenged adjustment under sec_1 c income_tax regs to the amount of tax_shown_on_the_return also purports to cover the calculation of a sec_6664 rebate under sec_1_6664-2 income_tax regs compare sec_1_6664-2 income_tax regs the amount shown as the tax by the taxpayer on his re- turn as defined in paragraph c of this section with sec_1_6664-2 income_tax regs the amount shown as the tax by the taxpayer on his return without a cross-reference to paragraph c of this section however the final amount of any sec_6664 rebate cal- culated under sec_1_6664-2 income_tax regs would remain unchanged whether or not sec_1_6664-2 income_tax regs applies applying sec_1_6664-2 income_tax regs to this calculation would have two equal and opposite effects that would cancel each other out on the one hand the amount of tax_shown_on_the_return under sec_1_6664-2 income_tax regs would be reduced by the amount of the challenged adjustment on the other hand however amounts collected without assess- ment under sec_1_6664-2 income_tax regs would be increased by the same amount see sec_1_6664-2 income_tax regs restricting amounts collected without assessment to those that exceed the tax_shown_on_the_return since the calculation of a sec_6664 rebate entails adding the respective amounts under sec_1_6664-2 and ii income_tax regs the net effect would be zero see infra note showing such double-counting of overstated withholding credits for peti- tioner’s tax_year quite apart from the double-counting of the refunded portion of overstated withholding cred- its the challenged adjustment under sec_1_6664-2 income_tax regs introduces another inconsistency and a potentially fatal one with the remaining provisions of the regulations under sec_1_6664-2 income_tax regs amount ‘collected without assessment’ is the amount by which withholding credits and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer emphasis supplied sec_1_6664-2 in- come tax regs says that the adjustment to the tax_shown_on_the_return applies for purposes of paragraph a of this section and though the term amount collected without assessment is fully defined only in sec_1_6664-2 income_tax regs paragraph a of this section cer- tainly mentions and uses it as an input in the underpayment formula set forth there a literal verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner i agree with judge gustafson that sec_6664 is not ambiguous and under the supreme court’s chevron analysis the inquiry stops there gustafson op p moreover as i have shown sec_1_6664-2 income_tax regs as currently written causes the commissioner’s regulatory scheme to generate results that are incorrect illogical and incoherent i would therefore invalidate sec_1_6664-2 income_tax regs however i also believe that the omission of the phrase as a deficiency in sec_6664 when compared with sec_6211 leaves the former sufficiently ambiguous to invite regulatory interpretation under step of a chevron analysis i would then consider whether the interpretation that the commissioner has provided in sec_1_6664-2 income_tax regs is based on a permissible construction of the statute 467_us_837 the commissioner’s interpretation is by no means the only one he permissibly could have adopted id n but i can find nothing in the statute that would indicate that congress would not have sanctioned including withholding credits in amounts previously collected without assessment see id pincite further as the majority discusses at length there is sufficient legislative_history to support the propo- sition that congress wanted to distinguish an underpayment under sec_6664 from a deficiency under sec_6211 i would therefore defer to respondent’s interpreta- reading of this applicability provision would require the challenged adjustment to be made to all the terms that go into the underpayment formula of sec_1_6664-2 income_tax regs in- cluding amount collected without assessment as a consequence depending upon the facts of a particular situation none some or all of the benefits that respondent seeks from the challenged adjustment in par a would have to be given up in par d the results could be startling in a case such as petitioner’s where respondent has relied on the challenged adjustment to reduce the amount shown as tax to a negative number invalidating sec_1_6664-2 income_tax regs would thus confer the added benefit of precluding this self-defeating construction and salvaging the remainder of sec_1_6664-2 income_tax regs by comparison invalidating sec_1_6664-2 income_tax regs would eviscerate the entire regulatory venture i do not believe that in the absence of sec_1_6664-2 income_tax regs sec_1_6664-2 income_tax regs or for that matter any other provision of sec_1_6664-2 income_tax regs can stand on its own since as explained above sec_1_6664-2 income_tax regs is the provision that enables taking withholding credits into account in computing an un- derpayment i would also invalidate sec_1_6664-2 examples and income_tax regs holding them to be unreasonable and impermissible constructions of the commissioner’s own text con- tained in sec_1_6664-2 income_tax regs verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports tion of sec_6664 which he provides in sec_1_6664-2 income_tax regs applying the unambiguous plain language of that regula- tion section to petitioner’s case and tracing its consequences sequentially through sec_1_6664-2 and a income_tax regs i would find underpayments in the amounts of the overstated withholding credits claimed and received as refunds i would therefore sustain a sec_6663 civil_fraud penalty not on the entire amount by which petitioner overstated his withholding credits for each tax_year at issue but only on such portion of the overstated withholding credits as he had claimed and received as a refund respondent did not determine a sec_6211 deficiency for any of petitioner’s tax years at issue however for one or more of these years petitioner had in fact overstated his tax_liability so that the amount shown on the return exceeded the tax imposed ceteris paribus this would cause a sec_6664 rebate to be larger by the amount of the overstatement however the sec_6664 underpayment would remain unchanged in the amount of the total refund see infra note establishing this result for petitioner’s tax_year where the amount shown as tax did in fact exceed the tax imposed cf supra note discussing the case of a sec_6211 defi- ciency this is the exact amount that one obtains as a sec_6664 underpayment by applying the formula set forth in sec_1_6664-2 income_tax regs and discussed supra note without giving effect to the challenged adjustment under sec_1_6664-2 income_tax regs i formally demonstrate this below for petitioner’s tax_year i then show the impact of the challenged adjustment on petitioner’s underpayment amount highlighting the double-counting of the refunded portion of the overstated withholding credits finally i compare petitioner’s un- derpayment amount computed with and without the challenged adjustment to the under- payment that respondent actually determined recall from supra note that the required inputs for the underpayment formula are w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment and z the amount of rebates made for his tax_year petitioner claimed and received a refund of dollar_figure dollar_figure of which consisted of claimed excess social_security_tax withheld the record is silent on the legitimacy or otherwise of such claimed withholdings and respondent has not treated them as overstated withholdings in applying the challenged adjustment under sec_1_6664-2 income_tax regs for purposes of this exercise therefore i will ignore the claimed excess social_security withholdings and assume a refund amount of dollar_figure less dollar_figure or dollar_figure respondent determined petitioner’s tax_liability to be dollar_figure whereas petitioner had written a figure of dollar_figure on line of his form_1040 u s individual income_tax re- turn against the words this is your total_tax petitioner claimed withholdings of dollar_figure of which dollar_figure were actual and the remaining dollar_figure were fictitious thus in the under- payment formula w is dollar_figure and x is dollar_figure also y is zero and z is dollar_figure note that y consists of amounts actually collected without assessment but only to the extent they exceed the tax_shown_on_the_return sec_1_6664-2 income_tax regs since actual withholdings of dollar_figure were less than the dollar_figure of tax_shown_on_the_return y is set to be zero further z is the amount of the sec_6664 rebate calculated pursuant to sec_1 e income_tax regs as follows the rebate would consist of the excess of the tax imposed over the amount specified in sec_1_6664-2 income_tax regs the latter is the higher of the amount shown as the tax or dollar_figure and the total claimed withholdings or dollar_figure this yields dollar_figure - dollar_figure dollar_figure which is larger than the refund of dollar_figure by exactly the amount by which petitioner overstated his tax_liability or dollar_figure this dollar_figure in addition verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner iii conclusion i believe that the commissioner could have drafted an expanded version of the current sec_1_6664-2 income_tax regs in a manner that delivered results mathematically identical to those that sec_1_6664-2 income_tax regs seeks to attain he could have done so without the to the dollar_figure refund is also a rebate and one trivially so in the sense that it is an abatement or credit of a self-reported and immediately assessable tax_liability and such abatement or cred- it must necessarily have been made on the ground that the tax imposed was less than the tax_shown_on_the_return sec_1_6664-2 income_tax regs begin with the formula for underpayment from supra note underpayment w z - x y since y is zero the formula can be simplified underpayment w z - x the numbers for w z and x from above are dollar_figure dollar_figure and dollar_figure respectively plugging these numbers in the formula underpayment w z - x dollar_figure dollar_figure - dollar_figure dollar_figure - dollar_figure dollar_figure the dollar_figure underpayment equals the amount of the refund and this proves the claim made at the outset now consider the impact of the challenged adjustment under sec_1_6664-2 income_tax regs the adjustment would reduce the amount of tax_shown_on_the_return of dollar_figure by the fictitious withholdings of dollar_figure and thus arrive at a negative number for x of -dollar_figure the numbers for w z and y would be unchanged ie dollar_figure dollar_figure and zero respectively plugging these numbers in the formula underpayment w z - x dollar_figure dollar_figure - -dollar_figure dollar_figure dollar_figure dollar_figure the dollar_figure underpayment is larger than the dollar_figure fictitious withholdings by exactly the refund amount of dollar_figure demonstrating that the refunded portion of the fictitious withholdings has been counted twice respondent actually determined a underpayment amount for petitioner of only dollar_figure presumably under authority of sec_1_6664-2 example income_tax regs and notwith- standing the plain language of sec_1_6664-2 and e income_tax regs respondent declined to recognize the dollar_figure refund as a sec_6664 rebate curiously respondent also did not consider as a rebate the dollar_figure by which petitioner had overstated his tax_liability peti- tioner had shown this amount as tax but respondent determined it not to be so and chose not to assess it consequently sec_1_6664-2 example income_tax regs would not apply and this amount would appear to be a rebate not just for sec_6664 purposes but even in the deficiency context see sec_6211 ignoring it as a rebate caused petitioner’s underpayment to be lower by dollar_figure respondent’s munificence to petitioner did not end there instead of using the actual dollar_figure figure that petitioner had handwritten as his tax on his return respondent used an as ad- justed amount of dollar_figure as the tax shown we and other courts have consistently held that a postfiling adjustment or payment cannot mitigate a fraud that was perpetrated when the re- turn was filed see text supra between note sec_4 and see also 464_us_386 taking a postfiling adjustment of dollar_figure into account caused petitioner’s underpayment amount to be lower by the same amount in the underpayment formula respondent set z to be zero and derived x as follows starting with dollar_figure as the tax shown respondent reduced that amount by the fictitious withholdings of dollar_figure and thus arrived at a negative number for x of -dollar_figure plugging these numbers in the formula underpayment w z - x dollar_figure dollar_figure - -dollar_figure dollar_figure dollar_figure dollar_figure verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports double-counting error that plagues the current set of regula- tions our mandate however is to test the validity of the regulations as the commissioner has drafted them and seeks to apply them not to improve or improvise upon them in order to achieve a just result i would hold sec_1 c income_tax regs to be an impermissible construc- tion of sec_6664 i respectfully dissent halpern and gustafson jj agree with this dissent gustafson j dissenting i would hold invalid the regula- tion on which the fraud_penalty at issue depends sec_6664 states an unambiguous term ie the amount shown as the tax by the taxpayer on his return but the irs’s corresponding regulation-26 c f_r sec_1_6664-2 income_tax regs -gives a definition that contradicts almost every substantive word in that statutory term the regula- tion modifies the term to mean an amount that- is not shown but rather has to be derived is not an amount of tax but rather is tax reduced by excess_credits is not shown by the taxpayer but rather is asserted by the irs as the result of its examination in contradiction of what was shown by the taxpayer and is not shown on the return but rather must be derived from information that is not on the return the regulation thereby undertakes to impose the penalty to an extent that the statute does not i introduction petitioner rick d feller filed income_tax returns for through on which he reported income_tax liabilities greater than he actually owed because he incorrectly reported as wages certain amounts that he did not in fact receive for example for he reported a total_tax liability of dollar_figure whereas the irs determined that in fact he owed the actual amount of total_tax shown on line of mr feller’s return is dollar_figure but on line of the irs’s notice_of_deficiency the total_tax shown on return or as previously adjusted is dollar_figure presumably there are previous adjustments that would account for the dif- ference but the record does not show them for simplicity’s sake and ease of comparison i use the irs’s amount verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner only dollar_figure that is mr feller’s returns overstated his total_tax liability however mr feller also incorrectly reported as federal tax withholding_from_wages certain amounts that were not in fact withheld from his wages because the wages were fictitious for example for he reported total_tax with- holding from wages as dollar_figure whereas only dollar_figure was actually withheld and dollar_figure was a fraudulent overstate- ment of his withholding as a result mr feller reported on his returns net amounts due that were much less than he actually owed that is his returns understated his net amount due to the irs and in fact claimed instead for for example a refund of dollar_figure when mr feller was discovered he pleaded guilty to submitting a false tax_return for one of the years in issue for his crime he was sentenced to months in prison the irs also determined against mr feller a civil_fraud penalty pursuant to sec_6663 which penalty applies i f any part of any underpayment_of_tax required to be shown on a return is due to fraud emphasis added the term underpayment is defined in sec_6664 of the internal_revenue_code and in sec_1_6664-2 of the income_tax regulations c f_r this case turns on the meaning of underpayment in sec_6664 which in turn depends on the meaning of the term amount shown as the tax by the taxpayer on his return that appears in that statute ii the statute and regulation at issue a the statute sec_6664 sec_6664 defines the underpayment to which the fraud_penalty of sec_6663 applies in simplified terms the underpayment is the excess of one’s actual liability over his reported liability-ie tax imposed minus tax shown equals underpayment sec_6664 provides as follows sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made this definition of underpayment follows closely the defini- tion of a tax_deficiency in sec_6211 employing terms used in that section tax imposed exceeds the excess_amount shown previously assessed and the definition of rebate follows closely the definition of the same term in sec_6211 however unlike the definition of underpayment in sec_6664 the definition of deficiency in sec_6211 is qualified by sec_6211 which provides that for purposes of this section ie not for purposes of this title t he tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to the credit under sec_31 ie tax withheld on wages withholding credits are thus explicitly excluded from the code’s deficiency equation but the code’s underpayment equation in sec_6664 that is at issue here does not mention withholding credits b the regulation sec_1_6664-2 the regulation implementing the fraud_penalty largely repeats the definition of underpayment given in the statute moreover the regulation defines tax imposed in a manner consistent with the use of that term in the deficiency context that is even though sec_6664 is as we have the definition of rebate in sec_6664 incorporates the amount specified in paragraph in which subparagraph a lacks the phrase as a deficiency when compared to the equiva- lent term in sec_6211 whether this might render a portion of the erroneous refunds made to mr feller to be rebates and thus to increase the underpayment is a question the par- ties have not addressed in any detail respondent makes no contention that mr feller had any amount of rebates made sec_6664 or any amounts not so shown previously assessed or collected without assessment sec_6664 but rather states in his calculations that those amounts are zero i therefore disregard rebates in this discussion and use the shorthand definition of underpayment ie tax imposed minus tax shown equals underpayment however judge wherry shows that respondent has a mistaken understanding of sec_6664 rebates that wrongly equates them with sec_6211 rebates despite the phrase as a deficiency that is present in sec_6211 but is absent from sec_6664 when this error is corrected the penalty appears to be owing on the portion of the excess_credit that was actually refunded verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner noted silent about withholding credits the regulation bor- rows from the deficiency context sec_6211 and explic- itly defines the minuend of the equation- tax imposed - without regard to withholding credits b amount of income_tax imposed for purposes of paragraph a of this section the amount of income_tax imposed is the amount of tax imposed on the taxpayer under subtitle a for the taxable_year determined without regard to- the credits for tax withheld under sec_31 relating to tax with- held on wages and relating to tax withheld at source on nonresident_aliens and foreign_corporations sec_1_6664-2 income_tax regs emphasis added however in defining the subtrahend of the equation-the amount shown as the tax -the regulation makes one significant emendation c amount shown as the tax by the taxpayer on his return- defined for purposes of paragraph a of this section the amount shown as the tax by the taxpayer on his return is the tax_liability shown by the tax- payer on his return determined without regard to the items listed in sec_1_6664-2 and except that it is reduced by the excess of- i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld for such taxable_year sec_1_6664-2 income_tax regs emphasis added under this regulation the amount shown is thus first determined without regard to the items listed in sec_1 b -ie without regard to withholding credits-but is then reduced by excess withholding credits without this provision if mr feller’s amount shown as the tax dollar_figure for is subtracted from his tax imposed dollar_figure then the difference is less than zero he has no underpayment at all and he is not subject_to the that is the regulation does not give a special definition to the minuend tax imposed and neither respondent nor the majority suggests that the statute is ambiguous in referring to tax imposed much mischief or absurdity might result if tax imposed by this title were ambiguous and might refer to tax net of withholding credits in that event other code sections that are like sec_6664 a -ie sections that refer to tax imposed by this title but do not explicitly exclude the netting of credits-might become problematic these include sec_6001 requiring that every person liable for any_tax imposed by this title shall keep such records as the secretary may from time to time prescribe sec_6011 requiring that a return be filed by any person made liable for any_tax imposed by this title sec_6501 providing for assessment of tax imposed by this title and sec_6511 setting a deadline for the filing of a claim_for_refund of any_tax imposed by this title these provisions have always been rightly understood to apply where there is a tax_liability whether or not that liability has been satisfied by withholding credits verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports fraud_penalty the effect of this regulatory provision how- ever is to reduce the amount shown as the tax mr feller’s dollar_figure by the excess withholding credits dollar_figure for in order to reveal the extent to which the taxpayer under-reported his net liability for mr feller this modifica- tion yields an amount shown that is negative dollar_figure - dollar_figure -dollar_figure and that therefore when subtracted from tax imposed does not decrease his underpayment but rather increases it this regulation thus aims to measure the true culpability of a return like mr feller’s rather than overlooking the excess_credits in the computation of the pen- alty iii regulations as law under our constitution it is congress that enacts laws see u s const art i sec the first enumerated power given to congress and not to the executive is the power to lay and collect taxes duties imposts and excises id sec cl as the supreme court observed in 531_us_457 article i sec_1 of the constitution vests a ll legislative powers herein granted in a congress of the united_states this text permits no delegation of those powers only the legislature can legislate only congress can enact tax laws however since at least as early as ie years after the constitution was ratified the secretary_of_the_treasury has been explicitly authorized by statute to promul- gate regulations such regulations acquire the force of law only derivatively through statutes enacted by congress- article i section clause includes an additional democratic provision particular to tax law all bills for raising revenue shall originate in the house of representatives -ie the house that in james madison’s words speak s the known and determined sense of a majority of the people see the federalist no james madison the two houses have equal author- ity on all legislative subjects except the originating of money bills which authority is conferred on the house of representatives composed of the greater number of members and speaking the known and determined sense of a majority of the people article i section clause of the constitution originally prohibited direct taxes and when the con- stitution was amended to curtail that prohibition the sixteenth_amendment provided echoing article i section that the congress shall have power to lay and collect taxes on incomes see act of may ch sec stat it shall be the duty_of the secretary_of_the_treasury under the direction of the president of the united_states from time to time to establish such rules and regulations not inconsistent with the laws of the united_states as the president of the united_states shall think proper to secure a just faithful and impartial appraisal of imported goods for purposes of customs duties verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner either because a statute explicitly authorizes an agency to promulgate legislative regulations or because the agency that is charged by law with administering a statute issues interpretive regulations that interpret the statute and the courts defer to that interpretation see 467_us_837 the parties and the majority of this court acknowledge that the regulation at issue-26 c f_r sec_1 c -is in the second category described in chevron-ie so-called interpretive regulations such interpretive regula- tions embody the treasury department’s construction of a statutory scheme it is entrusted to administer chevron u s pincite and are generally authorized in sec_7805 the secretary shall prescribe all needful rules and regula- tions for the enforcement of this title in reviewing interpretive regulations a court may not substitute its own construction of a statutory provision for a reasonable interpretation made by the administrator of an agency id as the majority explains following chevron we conduct a two-step review of the regulation first we ask ‘whether congress has directly spoken to the precise ques- tion at issue’ and second if the statute is ‘silent or ambig- uous’ we ask whether the regulation reflects a reasonable construction of the statute majority op p quoting chevron u s pincite iv discussion there is no question that the deliberate reporting of ficti- tious withholding credits is fraudulent there is no question that congress could well impose a civil penalty on such fraud in addition to the criminal penalties that it has imposed and judicial deference to interpretive regulations is relatively recent through the mid-20th cen- tury courts and commentators concluded that a general rulemaking grant such as sec_7805 authorizing interpretive regulations that have the force of law would be an unconstitu- tional delegation of legislative authority see kristin e hickman the need for mead rejecting tax exceptionalism in judicial deference minn l rev however the 1960s and 1970s saw a virtual explosion of agency rulemaking id pincite and there followed the modern deference regimes culminating in chevron to which the nondelegation doctrine is no longer perceived as an impediment but see 531_us_457 thomas j concurring none of the parties to these cases has examined the text of the constitution or asked us to reconsider our precedents on cessions of legislative power on a future day however i would be willing to address the question whether our delega- tion jurisprudence has strayed too far from our founders’ understanding of separation of pow- ers verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports that mr feller has borne the question is whether in fact congress did so when it imposed the fraud_penalty on underpayments defined as tax imposed minus amount shown or whether instead the treasury_department went beyond the statute when it promulgated the regulation a the plain meaning of the statute is not ambiguous the term at issue is the amount shown as the tax by the taxpayer on his return sec_6664 under sec_6664 this amount is subtracted from tax imposed ie the actual tax_liability to yield the under- payment the plain meaning of this term could hardly be clearer in the first place the amount in sec_6664 is an amount shown it is therefore an amount that is visible the plain language steers us away from an amount that would need to be determined by investigation or correction and points us simply to what is shown sec_1 c of the regulations however employs the tax_liability shown except that it is reduced by excess_credits which are determined by reference to amounts actually withheld as compared to amounts shown by the taxpayer on his return as credits emphasis added in mr feller’s case the resulting negative number -dollar_figure is not shown anywhere on his return nor does the return show the constituent numbers necessary to yield that negative number rather mr feller hid the amount actually with- held -ie dollar_figure-and certainly did not cause it to be shown on his return the regulation thus looks to what is deliberately not shown and thereby ignores the plain lan- guage of the statute that describes an amount shown second the amount in sec_6664 is tax of course the code also has provisions about other kinds of amounts-eg of income deductions costs basis exclusions credits payments penalties and so on-but sec_6664 refers to an amount of tax a term not at all interchangeable with those other kinds of amounts sec_1_6664-2 of the regulations on the other hand though it properly begins with the tax shown reduces it by excess withholding credits to yield not the taxpayer’s tax shown but a number-in mr feller’s case a fictitious negative number verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner -dollar_figure for -that is neither his actual tax_liability nor his reported tax_liability this negative number is instead a number that when used in the underpayment cal- culation shows the size of his net liability to the irs how- ever the plain meaning of the statutory language restricts us to tax that is shown on the return and the statutory lan- guage gives no warrant for injecting excess_credits into the equation third the amount in sec_6664 is shown by the taxpayer of course the code authorizes the irs to make its own determinations of amounts relevant to tax_liabilities but plainly sec_6664 describes an amount shown by the taxpayer sec_1_6664-2 of the regulations on the other hand corrects the amount shown by the taxpayer on his return and replaces it with a number determined by the irs the formula in the regulation thus wanders from the plain language of sec_6664 which looks to an amount shown by the taxpayer fourth the amount in sec_6664 is an amount shown on his return if mr feller’s return had included a dollar_figure entry explicitly for excess_credits or an amount of tax reduced by dollar_figure of excess_credits then there could hardly have been fraud on the return since that candid reporting would have confessed the very fabrication that was perpetrated on the return but of course the excess withholding credit_amount of dollar_figure was an amount that did not appear as such anywhere on and could not be derived from his return by bringing that undisclosed amount into the computation the regulation contradicts the plain meaning of the statutory description of an amount on the return it is true that some terms in the code are terms of art whose true meaning may not be immediately plain on their face concurring op p but this is a term so explicit so at odds with the regulatory definition and so consistent with the tax_return itself that it cannot be explained away in this fashion the form_1040 tax_return does not raise any question about the plain meaning of the term but faithfully corresponds to it-and not to the artful revision of the regu- lation the return includes a line for total_tax and with- holding credits are reported on the return only after that verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports total_tax entry one looks in vain on the form_1040 for any show ing of excess withholding credits more impor- tant one looks in vain on the form_1040 for any entry denominated tax that takes into account any withholding credits whether actual or shown instead the only amount shown as the tax by the taxpayer on his return is a total_tax amount before any payments or credits on mr feller’s tax_return for that total_tax before with- holding credits that was shown as the tax by the taxpayer on line of his return was no less than dollar_figure see supra note since the tax imposed was less than this amount there was no underpayment reflected on the return b the statutory silence about credits is no warrant for the innovation in the regulation the majority observes however that- the statutes do not speak expressly to the precise issue whether with- holding credits can be taken into account when calculating an under- payment for purposes of sec_6663 and sec_6664 sec_6664 is silent and ambiguous with respect to the issue before us ie congress has not directly addressed the meaning of the term underpayment when a taxpayer has overstated withholding credits majority op p it is true to put it more precisely that sec_6664 does not state whether the amount shown as the tax by the taxpayer on his return does or does not take into account withholding credits however the very term at issue is tax shown and the unremarkable lack of any mention of credits is simply consistent with the statute’s meaning on the form_1040 for 1988-the year before sec_6663 and sec_6664 were enacted-the tax computation section consisting of line sec_32 through includes after the computation of tax- able income a line on which one is to enter tax a line for additional taxes and a line that totals line sec_38 and sec_39 the next section entitled credits line sec_41 through consists not of credits in the nature of payments against the tax_liability but instead credits such as the child_care_credit and the foreign_tax_credit that are taken into account in figuring the tax_liability not included in this section is the credit for withheld tax which is in the nature of a payment thereafter a section of other taxes line sec_48 through includes for example the self-employment_tax and the alternative_minimum_tax and it ends with line which reads add line sec_47 through this is your total_tax only after this total_tax on line does the return include an entry at line for federal_income_tax withheld in the section of the return entitled payments the net amount due after payments and credits is not referred to as tax but is either an amount overpaid line or an amount you owe line the form sec_1040 for mr feller’s years at issue were the same with only slight differences in some line numbers verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner what it says to state the obvious the amount shown as the tax refers to tax withholding credits under sec_31 are another matter sec_6664 can be said to be silent about with- holding credits-but only in the same way that it is silent about the fuel credit under sec_34 silent about payments designated to the presidential_election_campaign_fund under sec_6096 silent about interest under sec_6601 and silent about a host of other provisions in the code that congress could have incorporated into the underpayment definition but did not it is true that when a statute is silent that silence may leave a gap that can legitimately be filled by regulation see chevron u s pincite but for this purpose a statute can fairly be called silent only when it cannot be said that the intent of congress is clear see id pincite statutory specificity about one subject cannot sen- sibly be construed as gap-creating silence about other sub- jects in sec_6664 congress was silent about withholding credits because it was providing a rule about tax when congress states a plain and unambiguous term involving the amount shown as the tax by the taxpayer on his return the irs cannot take that enactment as an occasion to craft rules about different subject matter not addressed in the statute-ie excess withholding credits not shown by the taxpayer and not appearing on the return-as if congress had left a gap to be filled in c different language in the deficiency statute does not justify the innovation in the regulation the majority’s apparent basis for discerning ambiguity in the amount shown as the tax is this that term appears both in the definition of underpayment in sec_6664 and in the similar but not identical definition of a defi- ciency in sec_6211 see majority op p for pur- poses of defining a deficiency sec_6211 provides the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to inter the term amount shown as tax by the taxpayer on his return in sec_6664 is not identical to the phrase tax_shown_on_the_return in sec_6211 however the latter term in sec_6211 is evidently shorthand for amount shown as tax by the taxpayer upon his return in sec_6211 so we assume it is equivalent to the same term in continued verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports alia withholding credits emphasis added sec_6664 defining underpayment on the other hand has no equiva- lent without regard to provision this contrast evidently prompts the suggestion that for purposes of defining a defi- ciency the tax_shown_on_the_return should be determined without regard to withholding credits but for purposes of defining an underpayment the tax_shown_on_the_return should be determined with regard to withholding credits however an examination of the origin of sec_6211 shows that this suggestion is not warranted the basic definition of a deficiency in sec_271 of the code like today’s definition in sec_6211 was tax imposed minus amount shown as the tax but in the code the amount shown was decreased by the amounts previously abated credited refunded or otherwise repaid in respect of such tax emphasis added and the deficiency was therefore increased by those amounts the code had no provision that tax imposed or amount shown should be determined without regard to withholding credits since those credits had yet to be invented the provision that a deficiency would be increased by amounts refunded began to be awkward in when the current tax payment act of ch 57_stat_126 provided for the now-familiar mechanism of payroll with- holding for the first time employers withheld tax from wages id sec_2 and the employee claimed that withholding as a credit ie a payment on his return id sec_3 57_stat_139 if that resulted in an overpayment_of_tax then the over- payment was refunded to the employee id sec_4 57_stat_140 the next year congress noted that this regime raised questions about the definition of a deficiency ie tax sec_6664 see s rept 78th cong 2d sess c b under the system of tax collection which now obtains with respect to individuals it is apparent that in certain cases the estimated_tax payments and the tax withheld at source may exceed the tax shown by the taxpayer on his return under the procedure instituted by the commis- sioner for handling such cases it is contemplated that the excess of such payments estimated_tax and tax withheld at source over the tax_shown_on_the_return shall be refunded to the tax- payer as expeditiously as possible if in such cases it is subsequently determined that the tax imposed under chapter is greater than the tax_shown_on_the_return the existing definition of deficiency would produce an improper result if the amount so refunded is taken into account in ascertaining the amount of the deficiency for example if the taxpayer filed a return dis- closing a tax of dollar_figure and claiming a credit of dollar_figure for tax withheld at source dollar_figure would be immediately refunded if the commissioner subsequently determines that the correct_tax should be dollar_figure the amount of the tax_liability in controversy is dollar_figure and hence the deficiency should verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner imposed over amount shown minus refunds which now needed to be revised to make clear that a mere refund of a claimed overpayment of withheld tax what is now called a non-rebate refund did not skew the computation by reducing tax shown congress therefore deleted from sec_271 the phrase decreased by the amounts previously abated credited refunded or otherwise repaid and in its place incorporated and defined the term rebate after this amendment sec_271 provided in language very similar to current sec_6211 sec_271 definition of deficiency a in general - deficiency means the amount by which the tax imposed by this chapter exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over- the amount of rebates as defined in subsection b made b rules for application of subsection a -for the purposes of this section- the tax imposed by this chapter and the tax_shown_on_the_return shall both be determined without regard to payments on account of esti- mated tax and without regard to the credit under sec_35 the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed by this chapter was less than the excess of the amount specified in sub- section a over the amount of rebates previously made individual income_tax act of ch sec a 58_stat_245 emphasis added under subsection b of the amended statute as under today’s code the rebate that decreases amount shown and thereby increases the deficiency includes a refund only if the refund is made on the ground that the tax imposed is less than what the taxpayer reported and does not include refunds made on the mere ground that payments and credits exceed the tax that the taxpayer reported as due and lest there be any doubt subsection b makes clear be dollar_figure however the definition contained in existing law would indicate a deficiency of dollar_figure that is the excess of dollar_figure actual tax over dollar_figure tax shown minus dollar_figure refund the pro- posed amendment corrects this defect by providing that the amount of any such refund shall not be taken into account this legislative_history makes it clear that the determined without regard to language of former sec_271 now sec_6211 is present in the deficiency definition only because non-rebate refunds once muddled the deficiency definition that definitional problem never arose with respect to underpayment for tax shown was never reduced by refunds verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports that prepayments and withholding credits do not affect the tax imposed or the tax shown when the current penalty regime was enacted in congress preempted any equivalent confusion about the effect of non-rebate refunds on the computation of an under- payment it did so by enacting in sec_6664 a defini- tion of underpayment that like the deficiency defi- nition omitted any mention of refunds and instead sub- tracted rebates from the tax_shown_on_the_return admit- tedly this new underpayment definition did not include any instruction that tax imposed or tax shown is deter- mined without regard to withholding credits and other prepayments however the origin of that language in the deficiency context set out above shows that the absence of that instruction in sec_6664 is not significant the provision about and the definition of rebates made such an instruction unnecessary the underpayment definition new in never included any mention of non-rebate refunds that might have skewed the definition that 1943-era confusion as to deficiencies was solved in by the rebate provision and any potential similar confusion as to underpayments was preemptively solved in when the underpayment defi- nition included in the first instance the equivalent rebate provision there was therefore never an occasion for including in sec_6664 a provision that withholding credits should not affect the computation of tax shown such a provision would have been redundant and the absence in sec_6664 of any reminder that tax imposed is deter- mined without regard to withholding credits did not prevent the agency from so providing in sec_1_6664-2 of its regulation for purposes of computing an underpayment it seems a truism to say that tax imposed does not include credits a credit is not im- posed and the problem that congress addressed in concerned tax shown not tax im- posed it is therefore hard to discern the potential error that congress sought to correct by this clarification as to tax imposed however the phrase tax imposed does appear in both the basic definition of a deficiency ie tax imposed over tax shown minus rebates and in the definition of the term rebates and the latter inclusion may have made the clarification seem more necessary the provision survives today in sec_6211 the negligence and fraud penalties on underpayment s were first enacted in in former sec_6653 and b the definition of underpayment in sec_6653 explicitly incorporated by reference the definition of deficiency as corrected in so that the problem of non-rebate refunds confusing the definition of underpayment never arose under former sec_6653 verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner d sec_6201 does not justify the innovation in the regulation sec_6201 refers to excess withholding credits that are allowed against tax_shown_on_the_return the concur- ring opinion observes the following sec_6201 pro- vides that such overstated withholding amounts are to be assessed by the secretary in the same manner as in the case of a mathematical_or_clerical_error and the provision cross- references sec_6213 concurring op pp sec- tion b provides for an assessment of an amount of tax in excess of that shown on the return so that the amount shown on the return must be an amount that reflects the math error concurring op p with excess withholding credits a s with math errors the amount of tax ‘shown on the return’ is the amount shown by the taxpayer that reflects the overstated withholding credits that is tax shown under sec_6201 must mean tax reduced by excess_credits as the regulation pro- vides under sec_6664 concurring op p it is surely proper to attempt to bring these other sections to bear on the meaning of tax shown in sec_6664 but i submit that there are skips and flaws in this analysis of sec_6201 and sec_6213 the house report that the concurring opinion cites clearly states that then-current law before sec_6201 already allowed the irs to retrieve without deficiency procedures any excess_credit that had been mistakenly allowed against the tax_liability retrieval of those credits that had been mistakenly allowed against tax_liability did not require any new assessment authority to be enacted in sec_6201 what was new in that section was a procedure for retrieval of refunded credits sec_6201 does not cross-reference sec_6213 -the paragraph critical to the argument in the concurring opinion-but refers only to sec_6213 to make clear that it does not apply sec_6201 does not state or even imply that excess_credits are a constituent of tax shown on the contrary the statute conceives of the tax_liability and excess_credits as distinct since it refers to verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports excess_credit allowed against the tax_shown_on_the_return emphasis added furthermore it is far from clear what the statute means when it states that an overstated credit allowed against tax_shown_on_the_return may be assessed payments that are credited or not credited against the tax_liability do not increase or decrease the amount of the tax_liability if an ostensible payment or credit that was originally allowed against that liability proves in fact to be no good that hardly increases the amount of tax instead it decreases the amount of payments that should be entered the internal_revenue_manual irm reflects this distinction it states that an excess withholding credit once discovered is in fact not assessed by the irs as additional tax instead excess_credits are recov- ered either by an assessment a tc for the amount of the overstated withholding credit or in limited circumstances with a reversal tc of the overstated amount irm pt date tc is the code for addi- tional tax_assessment and tc is the code for with- holding credits reversed what is that limited cir- cumstance that gets tc treatment -it is none other than excess_credits that have been wrongly applied to the reported liability the irm makes it clear that these excess_credits wrongly applied are recovered with a reversal of the credit ie tc emphasis added not by an assessment of additional tax irm pt date the irm gives an example mary smith filed her income_tax return reporting a tax_liability of dollar_figure and withholding credits of dollar_figure she overstated her withholding by dollar_figure and the error was not corrected when irs processed the return since to the same effect the house report that the concurring opinion cites reflects a clear under- standing that tax shown is tax not tax reduced by excess_credits as in sec_1_6664-2 income_tax regs in presenting its example the report twice states that the tax shown is dollar_figure-not the dollar_figure that would be yielded by subtracting the excess_credit of dollar_figure from the tax of dollar_figure h rept 83d cong 2d sess a404 similarly the report refers to the ex- cess credits as dollar_figure the tax of dollar_figure shown in the return less the proper dollar_figure credit and the report says that this dollar_figure amount can be immediately assessed as tax_shown_on_the_return which was not paid that is the excess_credits are correctly described not as affecting the amount of the tax shown but rather as affecting the amount of the tax shown that has not been paid_by contrast an underpayment in sec_6664 is calculated by reference to tax shown not by reference to tax shown that has not been paid the house report states that the excess_credits can be assessed as tax_shown_on_the_return which was not paid that is the means by which the irs is to get the dollar_figure is the report suggests an assessment as tax shown which was not paid this describes not the character of the amount but the means of collection and it therefore does not address our issue see non-master file pocket guide irs document rev verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner ms smith did not claim the overstated amount as a refund she reported a balance due and the overstated amount did not result in a refund a tc may be used to correct the overstatement id the house report indicates that the provisions added in were codifying existing law so that today’s law as to correc- tion of non-refunded excess_credits illustrated in the irm is the same as pre-1954 law the meaning of tax shown in sec_6664 is not illu- minated by sec_6201 sec_6201 does not state or imply that excess withholding credits that were wrongly allowed against the tax_liability are later assessed as part of tax shown they are reversed despite the stat- ute’s loose reference to their being assessed and the suggestion that they are assessed as tax shown requires subtle and creative cross-referencing not warranted in the statute e even if sec_6664 were ambiguous the regula- tion is inconsistent with congressional intent for the reasons stated above sec_6664 is not ambiguous and under the supreme court’s chevron anal- ysis the inquiry stops there however if we were to assume arguendo that the statute is ambiguous and were to proceed to chevron’s step we would then need to determine whether the agency’s answer is based on a permissible construction of the statute chevron u s a inc v natural res def council inc u s pincite undertaking that step analysis i find that the definition of amount shown as the tax in sec_1_6664-2 of the regulations ie tax shown reduced by excess_credits is not a permissible construction of the statute because the penalty provision in former sec_6653 incorporated the deficiency definition into the definition of underpayment the pre-1989 penalties did not reach excess withholding credits which as we have noted are expressly excluded deficiency calculation by sec_6211 as the majority acknowledges majority op p the legislative_history includes a statement in a house report that the definition of ‘underpayment’ in sec_6664 was not ‘intended to be substantively different from previous law ’ h rept supra pincite a from the verdate 0ct date jkt po frm fmt sfmt v files feller sheila united_states tax_court reports regulation that would impose the penalty on a new cir- cumstance excess withholding credits that had not formerly been reached by the penalty is substantively different from the prior_law the irs’s interpretation is therefore at odds with express congressional intent if in congress had intended to impose a penalty that reached not only under-reporting of the amount shown as the tax but also over-reporting of withholding credits then it would not have used the language that appears in sec_6664 a different penalty provision in sec_6694 enacted in sheds a helpful light in this regard sec_6694 imposes an assessable penalty on a tax_return_preparer for an understatement of taxpayer’s liability the defini- tion of that understatement is telling sec_6694 understatement_of_liability defined -for purposes of this section the term understatement_of_liability means any understate- ment of the net amount payable with respect to any_tax imposed by this title or any overstatement of the net amount creditable or refundable with respect to any such tax this language from sec_6694 reflects the concept-ie net tax_liability after credits-that the regulation would attempt to read into sec_6664 however that language has been in sec_6694 since 1976-ie years before sec_6664 was added in 1989-and was therefore at the ready when congress enacted the new penalty regime but congress did not employ such language in sec_6664 sec- tion shows that when congress wants to penalize an understatement of a net amount due or an overstatement of creditable amounts it knows how to do so it did so in sec_6694 but not by its provision in sec_6664 as to tax shown v conclusion only the legislature can legislate only congress can impose a penalty i would hold that the penalty that the irs has determined here-a fraud_penalty on overstated with- holding credits-has simply not been enacted to the extent that the regulation provides the regulation’s imaginative definition of amount shown as the tax by the taxpayer on his return is not a reasonable interpretation of the statute verdate 0ct date jkt po frm fmt sfmt v files feller sheila feller v commissioner but is the agency’s impermissible attempt to supplement the statute halpern and wherry jj agree with this dissent f verdate 0ct date jkt po frm fmt sfmt v files feller sheila
